Hamilton County, No. C-830829. This cause came on for further consideration upon appellant’s motion to stay his execution, now scheduled for December 16,1992, pending the final disposition by the Ohio courts of his federal constitutional claims raised in his Application for Delayed Reconsideration, filed in the First District Court of Appeals,
IT IS ORDERED by the court that said motion to stay the execution be, and the same is hereby, granted, effective November 2, 1992.
Holmes and Douglas, JJ., dissent.